Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-25 in the reply filed on 4/25/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11, 13-16, 18-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maruko et al. (2017/0274472).
Regarding claim 1, Maruko discloses a friction stir processing tip for a friction stir processing device, the friction stir processing tip comprising: a body having a central longitudinal axis; a friction stir processing portion of the body 200i; a non-threaded connecting portion (recess formed with 251, 253) of the body configured to connect to a tip holder of the friction stir processing device; and splines  251, 253of the non-threaded connecting portion configured to receive a torque from the tip holder for rotating the body about the central longitudinal axis (figure 24, paragraph 0024-0029).  
Regarding claim 2, Maruko discloses that the splines include elongate axial splines extending along the central longitudinal axis (figure 24).  
Regarding claim 3, Maruko discloses that the splines extend parallel (253) to the central longitudinal axis (figure 24).  
Regarding claim 4, Maruko discloses that the splines are straight 253 (figure 24).  
Regarding claim 5, Maruko discloses that the splines are non-helical (figure 24).  
Regarding claim 6, Maruko discloses that the splines are involute splines (figure 24).  
Regarding claim 8, Maruko discloses that the connecting portion includes a recess (the part where 253 and 251 meet (recess) to receive a retaining member 151, 153.  
Regarding claim 9, Maruko discloses that the splines are intermediate the recess and the friction stir processing portion along the central longitudinal axis (figure 24).  
Regarding claim 11, Maruko discloses that the body is made of a material  configured to withstand the heat and forces generated during a friction stir processing operation (paragraph 0068-0069).  
Regarding claim 13, Maruko discloses that the friction stir processing portion includes at least one of a pin and a shoulder (paragraph 0069).  
Regarding claim 14, Maruko discloses friction stir processing tip for a friction stir processing device, the friction stir processing tip comprising: a body 200i having a central longitudinal axis; a friction stir processing portion of the body; a connecting portion 241of the body configured to connect to a tip holder of the friction stir processing device, the connecting portion including: splines (threads in 241) configured to receive a torque from the tip holder for rotating the body about the central longitudinal axis; and a lateral locating surface 251, 253 axially offset from the splines and extending along the central longitudinal axis, the lateral locating surface configured to form a sliding fit Page 15 of 21Attorney Docket No. 6794-150186-USconnection with the tip holder and keep the central longitudinal axis of the body concentric with an axis of rotation of the tip holder (figure 24).  
Regarding claim 15, Maruko discloses that the lateral locating surface includes a pair of lateral locating surfaces 253, 251 on opposite sides of the splines along the central longitudinal axis of the body (figure 24).  
Regarding claim 16, Maruko discloses that the lateral locating surface includes a distal lateral locating surface intermediate the splines and the friction stir processing portion of the body and a proximal lateral locating surface on an opposite side of the splines from the distal lateral support surface (a surface of one of the lateral locating surfaces on one side of the splines and then other side of splines).  
Regarding claim 18, Maruko discloses that the body has a unitary, one-piece construction (figure 24).  
Regarding claim 19, Maruko discloses that the body includes an annular channel 241 for receiving a retaining member of the tip holder.  
Regarding claim 20, Maruko discloses that the annular channel is located intermediate the splines and the lateral locating surface along the central longitudinal axis of the body (figure 24). 
Regarding claim 22, Maruko discloses that the friction stir processing portion of the body includes a shoulder and a pin (paragraph 0069).  
 
This is an alternative rejection for claim 14:
Regarding claim 14, Maruko discloses friction stir processing tip for a friction stir processing device, the friction stir processing tip comprising: a body 200i having a central longitudinal axis; a friction stir processing portion of the body; a connecting portion (where 100i and 200i come together) of the body configured to connect to a tip holder of the friction stir processing device, the connecting portion including: splines 253, 251 configured to receive a torque from the tip holder for rotating the body about the central longitudinal axis; and a lateral locating surface 241 threads axially offset from the splines and extending along the central longitudinal axis, the lateral locating surface configured to form a sliding fit Page 15 of 21Attorney Docket No. 6794-150186-USconnection with the tip holder and keep the central longitudinal axis of the body concentric with an axis of rotation of the tip holder (figure 24).  
Regarding claim 21, Maruko discloses that the splines 253, 251 are parallel to the central longitudinal axis (figure 24).  
Regarding claim 23, Maruko discloses that the splines 253, 251 are involute splines.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruko et al. (2017/0274472) as applied to claims 1 and 14 above, and further in view of Yao et al. (2015/0291479).
Regarding claims 12 and 25, Maruko does not specifically disclose that the body is of an ultrahard material.  However, Yao discloses that it is known to use an ultrahard material for a friction stir welding tool to superplastically deform a portion of metals to join (paragraph 0002).  To one skilled in the art at the time of the invention it would have been obvious to use an ultrahard material for the body as it will prolong the life of the body and would prevent having to replace the body as often.  

Allowable Subject Matter
Claims 7, 10, 17, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735